                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAVID DANON,                                       :       CIVIL ACTION
         Plaintiff,                                :
                                                   :
       v.                                          :       No.: 15-cv-6864
                                                   :
VANGUARD GROUP, INC.,                              :
         Defendant.                                :


              AND NOW, this       2ND    day of November, 2018, upon consideration of

Plaintiff’s Motion for Leave to Amend (ECF No. 32) and Defendant’s Brief in Response thereto

(ECF No. 37), and for the reasons set forth in the memorandum filed concurrently with this

Order, IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to Amend is GRANTED.

       The Clerk of the Court is directed to docket the Second Amended Complaint, attached to

Plaintiff’s Motion for Leave to Amend as Exhibit A.


                                                   BY THE COURT:


                                                     /s/ Lynne A. Sitarski                   .
                                                   LYNNE A. SITARSKI
                                                   United States Magistrate Judge
